ORDER
PER CURIAM.
Movant, Gerald Landa, appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. He alleged his plea counsel provided ineffective assistance by failing to adequately investigate the strength of the State’s case.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).